IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DANIEL L. BARROWS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2542

WELLS FARGO BANK, N.A.,
AS TRUSTEE FOR ASSET
BACKED SECURITIES
CORPORATION HOME
EQUITY LOAN TRUST,
SERIES OOMC 2005-HE6,
ASSET BACKED-PASS
THROUGH CERTIFICATES,
SERIES OOMC 2005-HE6,

      Appellee.

_____________________________/

Opinion filed March 9, 2016.

An appeal from the Circuit Court for Nassau County.
Abraham C. Soud, Jr., Judge.

Daniel L. Barrows, pro se, for Appellant.

Phillip H. Hutchinson and Andrea Shwayri Ferraro, of Greenberg Traurig, P.A.,
West Palm Beach, for Appellee.


PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.